DETAILED ACTION
	The following is a response to the amendment filed 5/4/2021 which has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
	Claims 1 and 4-9 are pending in the application. Claims 2, 3 and 10 have been cancelled.
	-The specification objection has been withdrawn due to applicant amending the abstract accordingly.
	-The 102 rejections have been withdrawn due to applicant amending claims 1 and 8 with limitations not disclosed by the prior art of record used in the rejections.

Allowable Subject Matter
Claims 1 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 1) a drive unit for a hybrid motor vehicle having an input shaft connectable to an internal combustion engine, a first output shaft connectable to a first wheel, a second output shaft connectable to a second wheel, a distribution unit configured to generate different torques at the first and second output shafts, the unit acting between the input and the output shafts, wherein the unit has a transmission device and first and second generators that are configured to be controlled independently of one another for torque distribution, wherein the first generator is operatively connected to the first output shaft and the second generator is operatively connected to the second output shaft wherein the transmission device has a planetary gear carrier connected to the input shaft, a first planetary gear is rotatably supported on the carrier and rotationally coupled indirectly to the first output shaft, and a second planetary gear is rotatably supported on the carrier and connected indirectly to the second output shaft, and wherein the first planetary gear is in rotational connection directly or indirectly with a first double gear wheel having two gear-meshing areas of different dimensions and/or the second planetary gear is in rotational connection directly or indirectly with a second double gear wheel having two gear-meshing areas of different dimensions and in combination with the limitations as written in claim 1.
-(as to claim 8) a method for driving a drive unit of a hybrid motor vehicle having an input shaft connected to an engine, a first output shaft connected to a first wheel, a second output shaft connected to a second wheel, and a distribution unit acting between the input and the output shafts and including a first generator operatively connected to the first shaft and a second generator operatively connected to the second shaft, the method is generating via the first and the second generators different torques provided by the first and second output shafts in response to a difference in rotational speed existing between the first shaft and second shaft wherein a driving power received by an electrical machine is equal to a sum of partial outputs generated by the first and second generators or deviates by +/-10% from the sum, wherein a difference between the driving power and the sum of the partial outputs is taken from a battery or supplied to the battery and in combination with the limitations as written in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        May 8, 2021